State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 25, 2016                   519998
________________________________

In the Matter of KHARI DEVON
   COLEY,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

BRENDA LEE MATTICE,
                    Respondent,
                    et al.,
                    Respondent.
________________________________


Calendar Date:   January 14, 2016

Before:   McCarthy, J.P., Garry, Lynch, Devine and Clark, JJ.

                             __________


     Michael C. Ross, Bloomingburg, for appellant.

      Michelle I. Rosien, Philmont, for Brenda Lee Mattice,
respondent.

     Marian B. Cocose, Bearsville, attorney for the child.

                             __________


Devine, J.

      Appeal from an order of the Family Court of Ulster County
(McGinty, J.), entered September 17, 2014, which, among other
things, partially granted petitioner's application, in a
proceeding pursuant to Family Ct Act article 6, to modify a prior
order of visitation.

      Petitioner is the father of a child born in 2007 and, in a
2012 consent order, Family Court awarded sole legal and physical
custody of the child to respondent Brenda Lee Mattice
(hereinafter the grandmother). The order contained no provisions
                              -2-                519998

addressing visitation between the father and the child. The
father was jailed at the time of the order because of pending
robbery charges, for which he was convicted and sentenced to a
substantial term of imprisonment (People v Coley, 129 AD3d 1327
[2015], lv denied 26 NY3d 927 [2015]).

      The father commenced this proceeding in 2014, seeking to
modify the prior consent order to allow written and telephonic
contact with the child, access to information regarding her
health and education, and visitation with him in prison. Family
Court conducted a hearing, after which it modified the prior
order to grant the bulk of the requested relief. Family Court
declined to order in-person visitation due to the absence of any
reasonable plan by the father for facilitating it, but permitted
the father to revisit the issue if he was released from prison or
moved to a prison closer to the child. The father appeals,
focusing solely upon the refusal of Family Court to permit prison
visitation.

      We affirm. Inasmuch as the father was sentenced to a long
prison term after entry of the 2012 order, Family Court properly
found a change in circumstances and proceeded to assess whether
modification was in the best interests of the child (see Matter
of Cole v Comfort, 63 AD3d 1234, 1235 [2009], lv denied 13 NY3d
706 [2009]). The father sought prison visitation and, while
"visitation with a noncustodial parent, including an incarcerated
parent, is presumed to be in the best interests of the child,"
the presumption may be rebutted with proof "that visitation would
be harmful to the child's welfare or not in the child's best
interests" (Matter of Kadio v Volino, 126 AD3d 1253, 1254 [2015];
see Matter of Granger v Misercola, 21 NY3d 86, 91 [2013]).

      In that regard, the father demanded that the child travel
from her home in Ulster County to his prison in Franklin County
two times a month. His sole suggestion as to how the young child
could make the journey, however, was that she somehow find her
way to New York City and then make a 15-hour round trip to the
prison on a bus. He had no appreciation for the toll such
prolonged trips would take on the child and an accompanying
adult, did not explain how he would pay for the bus fare and
failed to offer any plausible suggestion as to who would
                              -3-                  519998

accompany the child. Thus, in light of "the unavailability of
any appropriate arrangement to accomplish physical visitation,"
Family Court appropriately found that in-person visitation was
not in the best interests of the child (Matter of Conklin v
Hernandez, 41 AD3d 908, 911 [2007]; see Matter of Franklin v
Richey, 57 AD3d 663, 664-665 [2008]).

     McCarthy, J.P., Garry, Lynch and Clark, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court